PD-0422-15
                        NO.

               COURT OF APPEALS NO.    03-14-00236-CR
                                                           0|

                                                         COURT OF CRIMINAL APPFAIS
                              IN THE
               COURT OF CRIMINAL APPEALS OF TEXAS            ^PR 1»7 2015

                                                         Abel Acosta, Clerk
                       KEVIN TODD HARDIN,                   pi, nn ,k,
                              Appellant/PetitionerrnilDT^ r"-£U IN
                                                    COm°FCRIMINAL APPEALS
                                v'                        APR 17 2015
                       THE STATE OF TEXAS,              Ah.t .
                              Appellee/Respondent       Moe'Acosta, Clerk


            On appeal from the Third Court of Appeals
                          Austin, Texas



        PETITIONER'S MOTION TO EXTEND THE TIME FOR FILING
                PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW the Appellant/Petitioner, Kevin Todd Hardin, and
respectfully requests that the time for filing of Petitioner's

Petition for Discretionary Review in the above styled and num

bered cause be extended. In support of this motion Petitioner

would show the Court the following:

                                I.


     Petitioner was convicted of evading arrest with a vehicle

and was sentenced to 99 years' imprisonment. On March 25, 2015,

in Opinion No. 03-14-00236-CR, the Third Court of Appeals affirmed

the judgment of the trial court.

                                   1
                               II.


     Petitioner's Petition for Discretionary Review is due on or
before April 24, 2015. Petitioner respectfully requests an exten

sion of time until June 23, 2015.

                              III.

     No previous extension of time has been requested.

                               IV.

     Petitioner would show the Court that a reasonable explanation

exists for the requested extension. Petitioner is currently incar-
                                    l


cerated in the Mark W. Michael Unit of the Texas Department of

Criminal Justice - Institutional Division in Tennessee Colony,

Texas. Petitioner has limited access to the Unit law library in

which to prepare his Petition for Discretionary Review. Petitioner

is also proceeding pro se.

                             PRAYER


     WHEREFORE, PREMISES CONSIDERED, Kevin Todd Hardin respect

fully requests that the time for the filing of Petitioner's Peti

tion for Discretionary Review be extended until June 23, 2015.

                                        Respectfully submitted,


                                        KEVIN   TODD   HARDIN
                                        PETITIONER
                                        TDCJ No. 1920319
                                        Mark W. Michael Unit
                                        2664 FM 2054
                                        Tennessee Colony, Texas 75886
                     CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, addressed to: Burnet County District At

torney's Office, P.O. Box 725, Llano, Texas 78643 and State Prose

cuting Attorney, P.O. Box 13046, Austin, Texas 78711-3046 on this

7th day of April, 2015.


                                    KEVIN TODD   HARDIN